In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0430V
                                        UNPUBLISHED


 JACALYN BROZE,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: November 15, 2021
 v.
                                                            Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                    Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                            Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On April 14, 2020, Jacalyn Broze filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration due to an influenza vaccine she received on October 23, 2017. Petition at
¶¶2. Petitioner further alleges that the effects of her injury continued for more than six
months and that she has not received any award or settlement related to her injury.
Petition at ¶¶ 21-22. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

      On November 12, 2021, Respondent filed his Rule 4(c) report in which he states
that he does not contest that Petitioner is entitled to compensation in this case.

1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required

to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent’s Rule 4(c) Report at 1. Specifically, Respondent states that “Petitioner did
not have a history of shoulder pain. Petitioner’s right shoulder pain began within 48 hours
and was limited to the vaccinated shoulder. Petitioner did not have any other condition or
abnormality that would explain her right shoulder pain. Therefore, Petitioner has satisfied
the requirements contained in the Table for SIRVA.” Id. at 5. Respondent further agrees
that Petitioner received the vaccine in the United States, suffered the residual effects of
the injury for more than six months, and has not filed a civil action or received an award
or settlement for her vaccine injury. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2